Hanna, J.
This was a suit by Jones, administrator of the estate of Dye, against Guynn, for rents due for certain real estate of said Dye, and accrued after the death of said Dye.
Guynn was defaulted, and, upon evidence heard, the damages were assessed by the Court. He now seeks to reverse this judgment, on the ground that the complaint does not show a cause of action in favor of said plaintiff against him, and that the judgment would not be a bar to a recovery by the heirs of Dye, for the same rents.
Our statute (2 R. S. p. 273) makes it the duty of the administrator of an estate, to take charge of, and rent, &c., the lands belonging to the estate in the absence of the heirs, &c., of the deceased.
The question raised is, whether, under this statute, the general averment in the complaint, that the plaintiff had authority to, and did, rent the property for, &c., is sufficient *487without showing affirmatively that the heirs, &c., were not present, &c.
A. G. Deavitt, for the appellant.
We think the complaint is sufficient, keeping in view this statute, and the principle that a tenant should not be permitted to dispute his landholder’s title at the time of renting. Kinney v. Doe, 8 Blackf. 350.
Per Cwriam.
The judgment is affirmed with 10 per cent, damages and costs.